STEPHENS, Circuit Judge.
The United States District Court (Northern District of California) denied the issuance of the writ of habeas corpus upon appellant’s petition, hence this appeal by him.
Petitioner is restrained of his liberties by virtue of conviction and sentence upon three indictment charges. His only point is that he was convicted and sentenced to prison, where he is now restrained of his liberties, upon a conspiracy charge, which is not of itself a crime since the scheme to violate a federal law was actually accomplished and petitioner was convicted and sentenced to prison upon the substantive offense.
We need but quote one sentence from Parmagini v. United States, 1930, 9 Cir., 42 F.2d 721, 725 : “The last count of conspiracy to violate these laws is a separate and distinct offense punishable as such. Ader v. U. S. (C.C.A.) 284 F. 13; Brady v. U. S. (C.C.A.) 24 F.2d 405, 59 A.L.R. 563.” 18 U.S.C.A. § 88.
The ruling of the District Court is affirmed.